Citation Nr: 1614777	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  15-03 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for congestive heart failure, to include as due to service-connected posttraumatic stress disorder (PTSD), for accrued benefit purposes.

2.  Entitlement to service connection for hypertension, to include as due to service-connected PTSD, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946, January 1948 to June 1949, and September 1950 to October 1951.  He died in January 2007.  The appellant is his surviving spouse.

For background purposes, in March 2009, the Board of Veterans' Appeals (Board) instructed the Department of Veterans Affairs (VA) Regional Office (RO) to consider whether the record reasonably raises the issues of whether new and material evidence has been received to reopen service connection claims for hypertension and heart failure for accrued benefit purposes.  Notably, any determination by the RO in this regard is not binding on the Board.  The Board conducts a de novo review of the record in determining whether a claim has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2010, the RO in Huntington, West Virginia issued the rating decision on appeal that denied accrued benefits for service connection for congestive heart failure and hypertension.  Jurisdiction has been transferred to the RO in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In June 2005, the RO confirmed denials of service connection for congestive heart failure and hypertension.  

2.  New and material evidence was received with respect to the service connection claims within a year of the June 2005 RO decision; thus, the June 2005 RO decision remains pending for both issues.  

3.  Resolving all doubt in the appellant's favor, hypertension and congestive heart failure are etiologically related to service-connected PTSD based upon evidence of record at the time of his death.     


CONCLUSIONS OF LAW

1.  There was a pending claim for service connection for hypertension at the time of the Veteran's death.  38 U.S.C.A. §§ 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.1000 (2015).   

2.  The criteria for service connection for hypertension for the purpose of accrued benefits have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.1000 (2015).   

3.  There was a pending claim for service connection for congestive heart failure at the time of the Veteran's death.  38 U.S.C.A. §§ 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.1000 (2015).   

4.  The criteria for service connection for congestive heart failure for the purpose of accrued benefits have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.1000 (2015).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA's duty to notify has been satisfied through a notice letter dated February 2007, which fully addressed all notice elements, specifically including accrued benefits.  The letter informed the appellant of what evidence was required to substantiate her claim for accrued benefits, of the appellant's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

Regarding the duty to assist, the evidence for consideration is limited to records associated with the claims folder up to the Veteran's date of death and records that were constructively in VA possession as of the date of death.  38 C.F.R. § 3.1000.  The appellant has not alleged that VA had constructive possession of any evidence that the Veteran filed another claim or appealed the June 2005 RO decision denying his petitions to reopen.  Id.  Further development would raise no possibility of substantiating the accrued benefits claims at issue.  38 C.F.R. § 3.159(d).

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.


Accrued benefits

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2015).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2015).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.   Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

The issue in contention is whether the Veteran had any pending claim for congestive heart failure or hypertension prior to his death.  The evidence does not show that the Veteran appealed the June 2005 RO decision denying his petitions to reopen previously denied service connection claims for congestive heart failure and hypertension.  Rather, the appellant contends that the December 2005 VA examination report is new and material evidence that the RO did not consider, and these issues were pending at the time of the Veteran's death.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  She asserts that the December 2005 VA examination report shows a nexus between hypertension and congestive heart failure and the service-connected posttraumatic stress disorder (PTSD).  

In this regard, the mere existence of medical evidence does not establish intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (effective date of service connection based upon date of filed claim resulting in service connection).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While information contained in treatment records may constitute an informal claim, this is only appropriate in cases where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.  The evidence is wholly devoid of any communication from the Veteran following the June 2005 RO decision that he desired to submit additional claims for congestive heart failure or hypertension or appeal the June 2005 RO decision.  38 C.F.R. §§ 3.151, 3.155.

Alternatively, the Board must consider whether new and material evidence was received after the June 2005 RO decision for either issue to vitiate the finality of the June 2005 RO decision.  38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (noting that 3.156(b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim).  Receipt of new and material evidence for congestive heart failure or hypertension within the one year appeals period would vitiate the finality of the June 2005 RO decision and result in a pending claim.  See id. 

Finality of the June 2005 RO decision

For background purposes, the Veteran filed service connection claims for hypertension and heart disorder in November 2003.  The RO denied the claims in April 2004.  The Veteran filed a notice of disagreement (NOD) in February 2005.  In response, the RO issued an April 2005 statement of the case (SOC).  The Veteran did not file a substantive appeal in response.  Then, the RO issued the June 2005 decision in question.  It interpreted the February 2005 NOD as a petition to reopen service connection claims for hypertension and congestive heart failure that were previously denied in the April 2004 RO decision.  The Veteran did not appeal the June 2005 RO decision denying service connection, nor does the appellant presently contend that he did.  

Generally, a VA decision becomes final if an NOD is not filed, but there are exceptions.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103; see Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  If new and material evidence is received during an applicable appellate period following an RO decision or prior to an appellate (Board) decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

Pursuant to 38 C.F.R. § 3.156(b), VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Beraud,  766 F.3d 1402 (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond, 659 F.3d at 1367-68.  New and material evidence under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young, 22 Vet. App. at 468.

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

(i) Hypertension

The June 2005 RO decision denied the petition to reopen the previously denied claim of service connection for hypertension due to absence of nexus to service-connected disability or service.  The evidence received within a year of the June 2005 RO decision includes the December 2005 VA TDIU examination report and VA treatment records from November 2004 through October 2005.  As relevant, the December 2005 VA examiner suggested the Veteran's hypertension was aggravated by service-connected PTSD.  This report is new and material evidence for the issue of hypertension.  It was received within the remaining appeals period for the June 2005 RO decision.  38 C.F.R. § 3.156(b).  Thus, the June 2005 RO decision is not final with respect to the hypertension issue, and the claim was pending at the time of the Veteran's death.  38 C.F.R. §§ 3.104, 3.156(b); Bond, 659 F.3d 1362, 1367-68.

Since a service connection claim for hypertension was pending at the time of the Veteran's death, the next issue is whether the Veteran was entitled to service connection benefits for hypertension based upon the evidence of record.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

The December 2005 VA examination report suggests that an aggravation occurred.  Here, the December 2005 VA examiner commented "[the Veteran's] hypertension is very difficult to control, also, because of his PTSD."  The Veteran was service-connected for PTSD at that time.  As relevant, service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board finds the December 2005 VA examination report to be persuasive evidence that service-connected PTSD permanently aggravated the Veteran's hypertension.  A secondary nexus is shown.  38 C.F.R. § 3.310.  The Veteran was entitled to service connection benefits for hypertension based upon the evidence of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Service connection for hypertension for accrued benefits purposes is granted.  Id.; 38 C.F.R. §§ 3.104, 3.156(b); Bond, 659 F.3d 1362, 1367-68.

(ii) Congestive heart failure

The June 2005 RO decision denied the petition to reopen a previously denied claim of service connection for congestive heart failure due to absence of nexus to service-connected disability or service.  The evidence received within a year of the June 2005 RO decision includes the December 2005 VA TDIU examination report and VA treatment records from November 2004 through October 2005.  

Newly received VA treatment records from November 2004 through October 2005 reflect that the Veteran was treated for congestive heart failure and PTSD as detailed below.  The June 2005 VA PTSD examination report notes that the Veteran had a heart attack in 2001.  

March 2005 VA mental health clinic (MHC) records indicate that the Veteran became physically limited following a 1997 heart attack.  

May 17, 2005 VA treatment records show that the Veteran complained about orthopnea with ankle swelling.  Clinical cardiac examination was grossly normal.  However, the examiner noted edema around both ankles.  Blood pressure was controlled.  The examiner reviewed the October 2004 echocardiogram.  He commented that the Veteran was experiencing a worsening of symptoms and the physical examination was consistent with a congestive heart failure exacerbation.  He increased the Veteran's medication and instructed the Veteran to monitor his weight on a daily basis.  He scheduled the Veteran to return to the clinic the following week. 

May 24, 2005 VA treatment records reflect that the examiner believed the Veteran had an exacerbation of heart disease symptoms.  The clinician reported that the medication increase improved the Veteran's (sob) shortness of breath, (doe) dyspnea on exertion and orthopnea.  

June 2005 VA treatment records show that the Veteran continued to have some ankle swelling.     

In August 2005, the Veteran underwent neuropsychological testing to assess cognitive function or dementia.  The examiner conducted a clinical interview, administered testing and reviewed the results.  He commented that the Veteran's presentation does not suggest the extent or degree of cognitive status impairment typically associated with dementia.  He suspected a cerebrovascular etiology.  He also noted that other medical problems and medications cannot be ruled out.  

September 2005 VA treatment records show that the Veteran continued to have ankle swelling.  His congestive heart failure was assessed as compensated.  

The December 2005 VA TDIU examiner assessed the Veteran as having problems controlling hypertension due to PTSD.  He stated that despite five hypertensive medications, the Veteran had poor hypertension control.  He listed the hypertension medications and stated "[h]e does even have CHF."  He assessed mild congestive heart failure and opined that along with his other medical conditions, it would preclude employment.  

The Board finds that when viewing the record as a whole new and material evidence is again demonstrated through the December 2005 VA examiner's assessment of poorly controlled hypertension.  Shade, supra.  Hypertension is now recognized as a service-connected disability for the period in question.  The December 2005 VA examiner comments suggest that the uncontrolled hypertension resulted in or has some causal relationship to CHF.  Thus, the June 2005 RO decision is not final with respect to the issue of whether new and material evidence has been received to reopen a previously denied service connection claim for congestive heart failure, and the claim was pending at the time of the Veteran's death.  38 C.F.R. §§ 3.104, 3.156(b); Bond, 659 F.3d 1362, 1367-68.

The next issue is whether the Veteran was entitled to service connection benefits based upon the evidence of record.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
The December 2005 VA examination report suggests that PTSD had an effect on the Veteran's cardiovascular disease.  The Veteran was service-connected for PTSD at that time.  As relevant, service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board resolves reasonable doubt in the appellant's favor to find that a causal relationship between congestive heart failure, hypertension and PTSD is shown by the December 2005 VA TDIU examination report.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Although evidence received after the Veteran's death may not be relied upon to make a determination, it is noted that the August 2008 medical opinion from Dr. M.S. and the May 2013 medical opinion from Dr. K.D. conclude that the Veteran's PTSD was related to the development of congestive heart failure.  

In summary, the Veteran was entitled to service connection benefits for congestive heart failure based upon the evidence of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Service connection for congestive heart failure for accrued benefits purposes is granted.  Id.; 38 C.F.R. §§ 3.104, 3.156(b); Bond, 659 F.3d 1362, 1367-68.


ORDER

Service connection for hypertension for accrued benefits purposes is granted. 

Service connection for congestive heart failure for accrued benefits purposes is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


